Exhibit 10.4

RTI SURGICAL, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 18, 2017, between
RTI Surgical, Inc., a Delaware corporation (the “Company”), and Jonathon M.
Singer (the “Employee”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Employee as the Chief Administrative
and Chief Financial Officer of the Company; and

WHEREAS, the Company and the Employee desire to enter into this Agreement as to
the terms of the Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    POSITION AND DUTIES.

(a)    During the Employment Term (as defined in Section 2 hereof), the Employee
shall serve as the Chief Administrative and Chief Financial Officer of the
Company. In this capacity, the Employee shall have the duties, authorities and
responsibilities as are required by the Employee’s position, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Employee that are not inconsistent with the Employee’s position as Chief
Administrative and Chief Financial Officer of the Company. The Employee’s
principal place of employment with the Company shall be in the Chicago, Illinois
metropolitan area or (b) such other place as mutually agreed upon by the
Employee and the Chief Executive Officer (the “CEO”), provided that the Employee
understands and agrees that the Employee may be required to travel from time to
time for business purposes. The Employee shall report directly to the Company’s
CEO.

(b)    During the Employment Term, the Employee shall devote all of the
Employee’s business time, energy, business judgment, knowledge and skill and the
Employee’s best efforts to the performance of the Employee’s duties with the
Company; provided that the Employee shall be entitled to serve on for-profit,
civic, charitable, educational, religious, public interest, or public service
boards, and to manage the Employee’s personal and family investments, in each
case, to the extent such activities do not materially interfere with the
performance of the Employee’s duties and responsibilities hereunder, and
provided further that the Employee shall not serve on more than one for-profit
board without the consent of the Board of Directors of the Company (the
“Board”).



--------------------------------------------------------------------------------

(c)    As of 11:59 p.m. (Eastern Time) on the date of this Agreement, Employee
resigns as a director of the Company. Employee’s execution of this Agreement
shall serve as written notice of Employee’s resignation as a director of the
Company.

2.    EMPLOYMENT TERM. Beginning on October 2, 2017 (the “Effective Date”, the
Company agrees to employ the Employee pursuant to the terms of this Agreement,
and the Employee agrees to be so employed, for a term of three years (the
“Initial Term”) commencing as of the Effective Date. On each anniversary of the
Effective Date following the Initial Term, the term of this Agreement shall be
automatically extended for successive one-year periods, provided, however, that
either party hereto may elect not to extend this Agreement by giving written
notice to the other party at least sixty (60) days prior to any such anniversary
date. Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to Section 7
hereof. The period of time between the Effective Date and the termination of the
Employee’s employment hereunder shall be referred to herein as the “Employment
Term.”

3.    BASE SALARY. The Company agrees to pay the Employee a base salary at an
annual rate of not less than $450,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Employee’s Base Salary shall be subject to annual review by the Board (or a
committee thereof), and may be increased, but not decreased below its then
current level, from time to time by the Board or the CEO. The base salary as
determined herein and adjusted from time to time shall constitute “Base Salary”
for purposes of this Agreement.

4.    SHORT TERM AND LONG TERM INCENTIVE. During the Employment Term, the
Employee shall be eligible to receive:

(a)    a payment in the amount of $168,750 on the date the Company makes its
2017 annual discretionary incentive payments to it employees, but no later than
March 15, 2018 (the “2017 Payment”);

(b)    an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of at least 65% of the Employee’s Base Salary (the
“Target Bonus”), upon the attainment of one or more pre-established performance
goals to be established by the Company’s Compensation Committee (the
“Committee”) or the CEO in its (or his) sole discretion, including a prorated
(October 2, 2017-December 31, 2017) Annual Bonus for the 2017 performance
period; and

(c)    long term incentive compensation under the Company’s long term incentive
plan (the “LTI”) based upon a target LTI opportunity of at least 110% of the
Employee’s Base Salary (the “Target LTI”), upon the attainment of
pre-established goals to be established by the Board, the Committee or the CEO
in its (or his) sole discretion.

(d)    The Employee acknowledges that the 2017 Payment is in consideration for
his expected contributions over the first three years of his employment. If
Employee resigns his employment without Good Reason (as defined below) or is
terminated for Cause (as defined below) before October 2, 2020, then the
Employee shall repay or forfeit (as the case may be) the 2017 Payment within 30
days of such resignation.



--------------------------------------------------------------------------------

5.    EMPLOYEE BENEFITS.

(a)    EQUITY GRANTS. In addition to the LTI awards to be granted pursuant to
Section 4(c), on the Effective Date, the Company and the Employee are entering
into: (i) the Restricted Stock Award Agreement attached as Exhibit A; and
(ii) the Stock Option Agreement attached as Exhibit B to this Agreement
(collectively, the “Initial Equity Grants”).

The Employee acknowledges that the Initial Equity Grants are in consideration
for his being hired by the Company and his expected contributions over the first
three years of his employment. If his Employee resigns his employment without
Good Reason (as defined below) or is terminated for Cause (as defined below)
before October 2, 2020, then the Employee shall forfeit the unvested Initial
Equity Grants as of the date of such resignation or termination for Cause.

(b)    INDUCEMENT PAYMENT. On or before September 30, 2018, the Company shall
pay the Employee $1,000,000 as an inducement to Employee’s entry into this
Agreement (“Inducement Payment”); provided that the Employee shall repay the
after-tax portion of the Inducement Payment if, prior to October 2, 2020, the
Employee terminates his employment without Good Reason (as defined below) or is
terminated by the Company for Cause (as defined below).

(c)    BENEFIT PLANS. During the Employment Term, the Employee shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees and other
senior executives generally, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided to hereunder. The Employee’s participation will be subject to
the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time.

(d)    BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the Employee
during the Employment Term and in connection with the performance of the
Employee’s duties hereunder.

6.    TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)    DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Employee of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period as determined by the Board in its reasonable
discretion. The Employee shall cooperate in all respects with the Company if a



--------------------------------------------------------------------------------

question arises as to whether the Employee has become disabled (including,
without limitation, submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
the Employee’s condition with the Company).

(b)    DEATH. Automatically upon the date of death of the Employee.

(c)    CAUSE. Immediately upon written notice by the Company to the Employee of
a termination for Cause. “Cause” shall mean the occurrence of one of the
following events, unless, to the extent correctable, such events are fully
corrected in all material respects by the Employee within fifteen (15) days
following written notification by the Company to the Employee of the occurrence
of one of the events:

(i)    the Employee’s willful misconduct or gross negligence in the performance
of the Employee’s material duties to the Company;

(ii)    the Employee’s failure to perform the Employee’s material duties to the
Company or to follow the lawful directives of the Board (other than as a result
of death or Disability);

(iii)     indictment for, conviction of, or pleading of guilty or nolo
contendere to, any felony or any crime involving moral turpitude;

(iv)    the Employee’s violation of any laws, rules or regulations of any
governmental or regulatory body, which violation is materially injurious to the
Company’s financial condition or reputation;

(v)    the Employee’s failure to cooperate in any audit or investigation of the
business or financial practices of the Company or any of its subsidiaries;

(vi)    the Employee’s performance of any act of theft, embezzlement, fraud,
material malfeasance, material dishonesty or misappropriation of the Company’s
property;

(vii)    breach of a material provision of this Agreement or a material
provision of any other agreement with the Company, or a material violation of
the Company’s code of conduct or a material violation of any material other
written policy;

(viii)    the Employee’s possession or use of illegal drugs;

(ix)    the Employee’s legal use of alcohol or controlled substances in a manner
that materially impairs the Employee’s ability to effectively perform his job;
or

(x)    the Employee’s commission of any act that is materially injurious to the
Company’s financial condition of reputation.

The Company shall provide the Employee with a written notice detailing the
specific circumstances alleged to constitute Cause within thirty (30) days after
the Company becomes aware of such circumstances, and may actually terminate
employment within ten (10) days following the expiration of the Employee’s
fifteen (15)-day cure period described above.



--------------------------------------------------------------------------------

(d)    WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e)    GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:

(i)    material diminution in the Employee’s Base Salary or Target Bonus;

(ii)    material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law) provided, however, “Good Reason”
shall not include the separation of the supervision of the Company’s legal
function from the Employee’s authority and responsibilities; or

(iii)    relocation of the Employee’s primary work location from (A) the
Chicago, Illinois metropolitan area or (B) such other place as mutually agreed
upon by the Employee and the CEO or the Board;

(iv)     or a material breach of this Agreement by the Company after notice.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within thirty (30) days
after the Employee becomes aware of such circumstances, and may actually
terminate employment within thirty (30) days following the expiration of the
Company’s thirty (30)-day cure period described above. Otherwise, any claim of
such circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee.

(f)    WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g)    EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 2 hereof.

7.    CONSEQUENCES OF TERMINATION.

(a)    DEATH. In the event that the Employee’s employment and the Employment
Term ends on account of the Employee’s death, the Employee or the Employee’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i)



--------------------------------------------------------------------------------

through 7(a)(iv) hereof to be paid within sixty (60) days following termination
of employment, or such earlier date as may be required by applicable law):

(i)    any unpaid Base Salary through the date of termination;

(ii)    any Annual Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination (for the avoidance of doubt, no
Annual Bonus will be paid for any fiscal year during which the date of
termination occurs);

(iii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination;

(iv)    any accrued but unused vacation time in accordance with Company policy;
and

(v)    all other payments, benefits or fringe benefits to which the Employee
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 7(a)(i) through 7(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b)    DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits.

(c)    TERMINATION FOR CAUSE OR AS A RESULT OF NON-EXTENSION OF THIS AGREEMENT
BY THE EMPLOYEE. If the Employee’s employment is terminated: (x) by the Company
for Cause or (y) as a result of the non-extension of the Employment Term by the
Employee as provided in Section 2 hereof, the Company shall pay to the Employee
the Accrued Benefits other than, in the case of a termination for Cause, the
benefit described in Section 7(a)(ii) hereof.

(d)    TERMINATION WITHOUT CAUSE OR TERMINATION BY THE EMPLOYEE FOR GOOD REASON
OR OTHERWISE. If the Employee’s employment is terminated: (x) by the Company
other than for Cause, (y) by the Employee for Good Reason or (z) the
non-extension of the Employment Term by the Company as provided in Section 2
hereof, the Company shall pay or provide the Employee with the following,
subject to the provisions of Section 23 hereof:

(i)    the Accrued Benefits;

(ii)    subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to the Employee’s monthly Base
Salary rate (but not as an employee), paid monthly for a period of 12 months
(or, if such termination occurs after a Change in Control, 18 months) following
such termination (the “Severance Period”); provided that to the extent that the
payment of any amount constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 23 hereof), any such
payment scheduled to occur during the first six (6) months following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixth



--------------------------------------------------------------------------------

month following such termination and shall include payment of any amount that
was otherwise scheduled to be paid prior thereto; and the Company shall
reimburse the Employee for reasonable outplacement services (which shall not
exceed $30,000 in the aggregate) incurred during the one-year period following
the date of termination. Furthermore, if such termination occurs following a
Change in Control (in addition to any accelerated vesting contained in the
Initial Equity Grants or the LTI Award) the Employee shall also be entitled to:

(1)    a prorated Target Bonus for the year of termination, based on the number
of full months completed from the beginning of the fiscal year of termination
through the date of termination, payable thirty (30) days following the
termination of employment; and

(2)    provided the Employee elects continued welfare coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay, during the period the Employee actually continues such
coverage, but in any event not to exceed 18 months, the same percentage of the
monthly premium costs for COBRA continuation coverage as it pays of the monthly
premium costs for medical coverage for senior executives generally; provided
that the Company may pay this amount by paying the Employee a monthly amount
equal on an after-tax basis to such amount (the “Monthly Payments”); and

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following:

 

  (iii) The acquisition by any Person, within the meaning of Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
Beneficial Ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than thirty-five percent (35%) of either (A) the value of
then outstanding equity securities of the Company (the “Outstanding Company
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) (the foregoing
Beneficial Ownership hereinafter being referred to as a “Controlling Interest”);
provided, however, that for purposes of this clause (i), the following
acquisitions shall not constitute or result in a Change in Control: (w) any
acquisition by the Company; (x) any acquisition by any Person that as of the
Effective Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, or any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a subsidiary holds a substantial ownership interest,
directly or indirectly; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection
(iii) below; or



--------------------------------------------------------------------------------

  (iv) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (v)

Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
Subsidiaries, but in the case of this clause (y) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (A) being hereinafter referred to as a
“Business Reorganization”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business



--------------------------------------------------------------------------------

  Reorganization or Asset Sale other than the Company), (2) no Person (excluding
any employee benefit plan (or related trust) of the Company or any Continuing
Entity or any entity controlled by the Continuing Corporation or any Person that
as of the Effective Date owns Beneficial Ownership of a Controlling Interest)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
value of the then outstanding equity securities of the Continuing Entity or the
combined voting power of the then outstanding voting securities of the
Continuing Entity except to the extent that such ownership existed prior to the
Business Reorganization or Asset Sale and (3) at least a majority of the members
of the Board of Directors or other governing body of the Continuing Entity were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Reorganization or Asset Sale.

(e)    CODE SECTION 280G.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment, distribution, or other action by
the Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(each a “Payment”)), would result in an “excess parachute payment” within the
meaning of Section 280G(b)(i) of the Code, then the Payments shall be reduced to
the “Reduced Amount;” provided, however, that no such reduction shall be made
unless the net after-tax benefit received by the Employee after such reduction
would exceed the net after-tax benefit received by the Employee if no such
reduction was made The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Payments without causing
any Payment to be an excess parachute payment under Section 280G(b)(i) of the
Code. For purposes of this Section 7(e), present value shall be determined in
accordance with Section 280G(d)(4) of the Code. If applicable, Payments shall be
reduced in the following order: (A) any cash severance based on a multiple of
Base Salary or Annual Bonus; (B) any other cash amounts payable to the Employee;
(C) benefits valued as parachute payments; and (D) acceleration of vesting of
any equity awards. If and to the extent necessary to avoid a violation of
Section 409A, no amounts payable under any “nonqualified deferred compensation
plan” subject to Section 409A shall be reduced until after all other Payments
have been reduced.

(ii)    All determinations required to be made under this Section 7(e),
including the amount of any Reduced Amount and the Payments that are to be
reduced pursuant to Section 7(e)(i) and shall be made by the Company’s
accountants serving immediately prior to the date of the applicable Change in
Control (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Employee within 15 business days of the
receipt of notice from the Employee that there has been a Payment, or such
earlier time as is requested by the Company. The Accounting Firm’s decision as
to which Payments are to be reduced shall be made in consultation with the
Employee and shall be subject to the Employee’s consent, which shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

(f)    OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(g)    EXCLUSIVE REMEDY. The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
6 and 7 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.

8.    RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if the Employee delivers to the Company and does not revoke a general
release of claims in favor of the Company in substantially the form attached on
Exhibit C hereto. Such release shall be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following
termination.



--------------------------------------------------------------------------------

9.    RESTRICTIVE COVENANTS.

(a)    CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that: (i) was known to the public
prior to its disclosure to the Employee; (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee; or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

(b)    NONCOMPETITION. The Employee acknowledges that: (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company; (ii) the Employee has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates; (iii) in the course of the Employee’s employment by a competitor,
the Employee would inevitably use or disclose such Confidential Information;
(iv) the Company and its affiliates have substantial relationships with their
customers and the Employee has had and will continue to have access to these
customers; (v) the Employee has received and will receive specialized training
from the Company and its affiliates; and (vi) the Employee has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Employee’s employment. Accordingly, during the Employee’s
employment hereunder and for a period of 12 months thereafter, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its subsidiaries or affiliates in any



--------------------------------------------------------------------------------

material business in which the Company or any of its subsidiaries or affiliates
is engaged on the date of termination or in which they have planned (that has
been approved by the Board of Directors), on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Employee from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its subsidiaries or
affiliates, so long as the Employee has no active participation in the business
of such corporation. In addition, the provisions of this Section 9(b) shall not
be violated by the Employee commencing employment with a subsidiary, division or
unit of any entity that engages in a business in competition with the Company or
any of its subsidiaries or affiliates so long as the Employee and such
subsidiary, division or unit with which he is employed does not engage in a
business in competition with the Company or any of its subsidiaries or
affiliates.

(c)    NONSOLICITATION; NONINTERFERENCE. (i) During the Employee’s employment
with the Company and for a period of 12 months thereafter, the Employee agrees
that the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

(ii)    During the Employee’s employment with the Company and for a period of 12
months thereafter, the Employee agrees that the Employee shall not, except in
the furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity: (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or
knowingly hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent, or (B) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors. An employee, representative or agent shall be deemed covered by
this Section 9(c)(ii) while so employed or retained and for a period of six
(6) months thereafter.

(d)    INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, works of authorship and other work
product, whether patentable or unpatentable: (A) that are reduced to practice,
created, invented, designed, developed, contributed to, or improved with the use
of any Company resources and/or within the scope of the Employee’s work with the
Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
conceived by the Employee, solely or jointly with others, during the Employment
Term, or (B) suggested by any work that the Employee performs in connection with
the Company, either



--------------------------------------------------------------------------------

while performing the Employee’s duties with the Company or on the Employee’s own
time, shall belong exclusively to the Company (or its designee), whether or not
patent or other applications for intellectual property protection are filed
thereon (the “Inventions”). The Employee will keep full and complete written
records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company, and the Employee will surrender them upon the termination of the
Employment Term, or upon the Company’s request. The Employee irrevocably
conveys, transfers and assigns to the Company the Inventions and all patents or
other intellectual property rights that may issue thereon in any and all
countries, whether during or subsequent to the Employment Term, together with
the right to file, in the Employee’s name or in the name of the Company (or its
designee), applications for patents and equivalent rights (the “Applications”).
The Employee will, at any time during and subsequent to the Employment Term,
make such applications, sign such papers, take all rightful oaths, and perform
all other acts as may be requested from time to time by the Company to perfect,
record, enforce, protect, patent or register the Company’s rights in the
Inventions, all without additional compensation to the Employee from the
Company. The Employee will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Employee from the Company, but entirely at the Company’s expense.

(ii)    In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights. The Employee hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company.



--------------------------------------------------------------------------------

(iii)    The parties to this Agreement have the right to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

(iv)    18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

(e)    RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books provided that such items
only include contact information.

(f)    REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee
gives the Company assurance that the Employee has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 9 hereof. The Employee agrees that these restraints
are necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 9, and that the Employee will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with
any action to enforce any of the provisions of this Section 9 if either the
Company and/or its affiliates prevails on any material issue involved in such
dispute or if the Employee challenges the reasonableness or enforceability of
any of the provisions of this Section 9. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 9.



--------------------------------------------------------------------------------

(g)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 9 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(h)    TOLLING. In the event of any violation of the provisions of this
Section 9, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(i)    SURVIVAL OF PROVISIONS. The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.

10.    COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
provide reasonable assistance to the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company (collectively, the “Claims”). The Employee agrees to
promptly inform the Company if the Employee becomes aware of any lawsuits
involving Claims that may be filed or threatened against the Company or its
affiliates. The Employee also agrees to promptly inform the Company (to the
extent that the Employee is legally permitted to do so) if the Employee is asked
to assist in any investigation of the Company or its affiliates (or their
actions) or another party attempts to obtain information or documents from the
Employee (other than in connection with any litigation or other proceeding in
which the Employee is a party-in-opposition) with respect to matters the
Employee believes in good faith to relate to any investigation of the Company or
its affiliates, in each case, regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required.
During the pendency of any litigation or other proceeding involving Claims, the
Employee shall not communicate with anyone (other than the Employee’s attorneys
and tax and/or financial advisors and except to the extent that the Employee
determines in good faith is necessary in connection with the performance of the
Employee’s duties hereunder) with respect to the facts or subject matter of any
pending or potential litigation or regulatory or administrative proceeding
involving the Company or any of its affiliates without giving prior written
notice to the Company or the Company’s counsel. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 10.

11.    WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede



--------------------------------------------------------------------------------

the Employee (or any other individual) from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation. The
Employee does not need the prior authorization of the Company to make any such
reports or disclosures and the Employee shall not be not required to notify the
Company that such reports or disclosures have been made.

12.    EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof may be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease, and any severance previously paid to the Employee shall
be immediately repaid to the Company.

13.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 13 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

14.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given: (a) on the date of delivery, if delivered by
hand, or (b) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, addressed as follows:

If to the Employee:

At the address (or to the facsimile number) shown in the books and records of
the Company.



--------------------------------------------------------------------------------

If to the Company:

RTI Surgical, Inc.

11621 Research Circle

Alachua, Florida 32615

Attention: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

16.    SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

17.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.    INDEMNIFICATION. The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the maximum extent permitted by law against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from the Employee’s good faith performance of the Employee’s duties
and obligations with the Company. This obligation shall survive the termination
of the Employee’s employment with the Company.

19.    LIABILITY INSURANCE. The Company shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

20.    GOVERNING LAW; JURY WAIVER. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by



--------------------------------------------------------------------------------

and construed in accordance with the laws of the State of Florida (without
regard to its choice of law provisions). Each of the parties agrees that any
dispute between the parties shall be resolved only in the federal courts of the
United States of America or the courts of the State of Illinois in each case
located in the city of Gainesville and the county of Alachua, and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally waives all right to trial by jury in any
proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Employee’s employment by the Company or any
affiliate of the Company, or the Employee’s or the Company’s performance under,
or the enforcement of, this Agreement. The parties acknowledge and agree that in
connection with any dispute arising hereunder, unless otherwise provided in this
Agreement, each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses.

21.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Employee and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

22.    REPRESENTATIONS. The Employee represents and warrants to the Company
that: (a) the Employee has the legal right to enter into this Agreement and to
perform all of the obligations on the Employee’s part to be performed hereunder
in accordance with its terms, and (b) the Employee is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder.

23.    TAX MATTERS.

(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)    SECTION 409A COMPLIANCE.

(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible,



--------------------------------------------------------------------------------

maintain the original intent and economic benefit to the Employee and the
Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A or damages for failing to comply with Code Section 409A.

(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of: (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this
Section 23(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A: (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee; (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)    For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.



--------------------------------------------------------------------------------

24.    REIMBURSEMENT OF LEGAL EXPENSES. Within 60 days of the date of this
Agreement, the Company will pay to the Employee up to $25,000 to cover his legal
expenses in connection with the review and negotiation of this Agreement, so
long as he provides sufficiently detailed backup for such expenses.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:  

/s/ Paul Montague

Name:   Paul Montague Title:   Vice President of Human Resources EMPLOYEE

/s/ Jonathon M. Singer

Jonathon M. Singer



--------------------------------------------------------------------------------

EXHIBIT A

RTI SURGICAL, INC.

RESTRICTED STOCK AGREEMENT

FOR

JONATHON M. SINGER

1.    Award of Restricted Stock. RTI SURGICAL, INC., a Delaware corporation (the
“Company”) hereby grants, as of September 18, 2017 (the “Date of Grant”), to
Jonathon M. Singer (the “Recipient”), a number of restricted shares of the
Company’s common stock (rounded to the nearest whole number) equal to (x)
$500,000 divided by (y) the closing price per share of the Company’s common
stock on the Nasdaq Stock Market on the Date of Grant, as set forth on Schedule
1 attached to this Agreement (collectively the “Restricted Stock”). The
Restricted Stock shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the RTI Surgical, Inc. 2015 Incentive Compensation
Plan, as may be amended from time to time (the “Plan”), which is incorporated
herein for all purposes. As a condition to entering into this Agreement, and as
a condition to the issuance of any Shares (or any other securities of the
Company), the Recipient agrees to be bound by all of the terms and conditions
herein and in the Plan. Unless otherwise provided herein, terms used herein that
are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.

2.    Vesting of Restricted Stock.

(a)    General Vesting. The shares of Restricted Stock shall become vested in
the following amounts, at the following times and upon the following conditions,
provided that, except as otherwise provided in the Employment Agreement between
the Company and the Recipient, dated September 15, 2017, as thereafter amended
from time to time (the “Employment Agreement”), the Continuous Service of the
Recipient continues through and on the applicable Vesting Date:

 

Number of Shares of Restricted Stock

  

Vesting Date

0

   Prior to the first anniversary of the Grant Date.

1/3 of the Restricted Stock

   First anniversary of the Grant Date.

1/3 of the Restricted Stock

   Second anniversary of the Grant Date.

1/3 of the Restricted Stock

   Third anniversary of the Grant Date.

Except as otherwise provided in Sections 2(b), 2(c) and 4 hereof or the terms of
the Employment Agreement, there shall be no proportionate or partial vesting of
shares of Restricted Stock in or during the months, days or periods prior to
each Vesting Date, and all vesting of shares of Restricted Stock shall occur
only on the applicable Vesting Date.



--------------------------------------------------------------------------------

(b)    Acceleration of Vesting Upon Change in Control. In the event that a
Change in Control of the Company occurs during the Recipient’s Continuous
Service, the shares of Restricted Stock subject to this Agreement shall become
immediately vested as of the date of the Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes another award for this Restricted Stock award, then the vesting
of the Restricted Stock shall not be accelerated as described in this paragraph
(b). For purposes of this paragraph, the Restricted Stock shall be considered
assumed or substituted for if following the Change in Control the award confers
the right to receive, for each Share subject to the Restricted Stock award
immediately prior to the Change in Control, on substantially the same vesting
and other terms and conditions as were applicable to the Restricted Stock
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may, with the
consent of the successor company or its parent or subsidiary, provide that the
consideration to be received upon the vesting of the Restricted Stock shall be
solely common stock of the successor company or its parent or subsidiary
substantially equal in the fair market value to the per share consideration
received by holders of Shares in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

(c)    Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Board or the Committee shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Recipient and of the Company, to accelerate the vesting of
any shares of Restricted Stock under this Agreement, at such times and upon such
terms and conditions as the Board or the Committee shall deem advisable.

(d)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:

(i)    “Committee” means the Compensation Committee of the Board of Directors of
the Company.

(ii)    “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.

(iii)     “Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that is and has become vested pursuant to this Section 2.



--------------------------------------------------------------------------------

3.    Delivery of Restricted Stock.

(a)    Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Recipient but shall be held and retained by the Records Administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become Vested Shares pursuant to
Section 2 hereof, subject to the provisions of Section 4 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b)    Stock Powers. The Recipient shall deposit with the Company stock powers
or other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares, on a form attached
hereto as Exhibit B. If the Recipient shall fail to provide the Company with any
such stock power or other instrument of transfer or assignment, the Recipient
hereby irrevocably appoints the Secretary of the Company as his
attorney-in-fact, with full power of appointment and substitution, to execute
and deliver any such power or other instrument which may be necessary to
effectuate the transfer of the Restricted Stock (or assignment of distributions
thereon) on the books and records of the Company. In addition, the Company may
require the spouse of the Recipient, if any, to execute and deliver to the
Company the Consent of Spouse in the form attached hereto as Exhibit C.

(c)    Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient’s written request. The
new certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the Securities Laws).

4.    Forfeiture of Non-Vested Shares. Except as provided in the Employment
Agreement, if the Recipient’s Continuous Service with the Company and the
Related Entities is terminated for any reason, including, without limitation, by
Recipient without Good Reason before October 2, 2020 (as defined in the
Employment Agreement), any Shares of Restricted Stock that are not



--------------------------------------------------------------------------------

Vested Shares, and that do not become Vested Shares pursuant to Section 2 hereof
as a result of such termination, shall be forfeited immediately upon such
termination of Continuous Service and revert back to the Company without any
payment to the Recipient. If the Recipient breaches any of the Restrictive
Covenants as defined in Section 5 hereof, all Non-Vested Shares (and upon
written demand by the Company, in its sole and absolute discretion, any Vested
Shares) shall be forfeited immediately upon such breach and revert or be
transferred by the Recipient back to the Company without any payment to the
Recipient.

The Committee shall have the power and authority to enforce on behalf of the
Company any rights of the Company under this Agreement in the event of the
Recipient’s forfeiture of Non-Vested Shares pursuant to this Section 4.

5.    Rights with Respect to Restricted Stock.

(a)    General. Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
common stock of the Company, including without limitation (i) the right to vote
such Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).
Any Shares issued to the Recipient as a dividend with respect to shares of
Restricted Stock shall have the same status and bear the same legend as the
shares of Restricted Stock and shall be held by the Company, if the shares of
Restricted Stock that such dividend is attributed to is being so held, unless
otherwise determined by the Committee. In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

(b)    Adjustments to Shares. If at any time while this Agreement is in effect
(or Shares granted hereunder shall be or remain unvested while Recipient’s
Continuous Service continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such Shares, then and in that event, the Board or the Committee
shall make any adjustments it deems fair and appropriate, in view of such
change, in the number of shares of Restricted Stock then subject to this
Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority



--------------------------------------------------------------------------------

of the Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company;
(v) any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).

6.    Transferability. Unless otherwise determined by the Committee, the shares
of Restricted Stock are not transferable unless and until they become Vested
Shares in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Recipient. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void ab
initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7.    Tax Matters; Section 83(b) Election.

(a)    Section 83(b) Election. If the Recipient properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), a form of which is attached hereto as Exhibit
A, the Recipient shall make arrangements satisfactory to the Company to pay to
the Company any federal, state or local income taxes required to be withheld
with respect to the Restricted Stock. If the Recipient shall fail to make such
tax payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be issued to the
Recipient under this Agreement) otherwise due to the Recipient any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.

(b)    No Section 83(b) Election. If the Recipient does not properly make the
election described in paragraph 7(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Recipient under this Agreement) otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.



--------------------------------------------------------------------------------

(c)    Recipient’s Responsibilities for Tax Consequences. Tax consequences on
the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient. The Recipient shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters, the making
of a Section 83(b) election, and the Recipient’s filing, withholding and payment
(or tax liability) obligations.

8.    Clawback.

(a)    The Company may: (x) cause the cancellation of the Restricted Stock;
(y) require reimbursement with respect to the Restricted Stock; and (z) effect
any other right of recoupment of equity or other compensation provided under
this Agreement or otherwise in accordance with any Company policies generally
applicable to the Company’s officers and/or directors that currently exist or
that may from time to time be adopted or modified in the future by the Company
to the extent required to comply with applicable law (each, a “Clawback
Policy”), provided that the following conditions are satisfied: (1) there is an
accounting restatement of the Company’s financial statements or results; and
(2) the restatement results from a noncompliance by the Company with any
requirements under or related to the federal securities laws that is material,
injurious to the Company or was the result of actions with bad intent. In such
an event, the claw back will be in an amount of up to the total economic gain
from any stock-based grants within the five-year period preceding the
restatement. By accepting the Restricted Stock, the Recipient agrees to be bound
to any existing or future Clawback Policy adopted by the Company, or any
amendments that may from time to time be made to the Clawback Policy in the
future by the Company, as required to comply with applicable laws or stock
exchange requirements, and is further agreeing that all of the Recipient’s
equity awards may be unilaterally amended by the Company, without the
Recipient’s consent, to the extent that the Company in its discretion determines
to be necessary or appropriate to comply with any Clawback Policy to the extent
required to comply with applicable laws or stock exchange requirements.

(b)    If the Recipient, without the consent of the Company, while employed by
or providing services to the Company or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise violates the Company’s Corporate Governance
Guidelines, Code of Conduct and Ethics, Code of Ethics for the Chief Executive
Officer and Senior Financial Officer or any other corporate governance materials
specified by the SEC or exchange on which common stock of the Company is listed,
then, if such violation is material and injurious to the Company, or was the
result of actions with bad intent: (i) any outstanding, vested or unvested,
earned or unearned portion of the Restricted Stock may, at the Committee’s
discretion, be canceled and (ii) the Committee, in its discretion, may require
the Recipient or other person to whom any payment has been made or shares or
other property have been transferred in connection with the Restricted Stock to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the sale of any Restricted Stock.

9.    Amendment, Modification & Assignment; Non-Transferability. This Agreement
may only be modified or amended in a writing signed by the parties hereto. No
promises, assurances,



--------------------------------------------------------------------------------

commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement. Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Recipient’s rights
hereunder) may not be assigned, and the obligations of Recipient hereunder may
not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

10.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11.    Miscellaneous.

(a)    No Right to (Continued) Employment or Service. This Agreement and the
grant of Restricted Stock hereunder shall not confer, or be construed to confer,
upon the Recipient any right to employment or service, or continued employment
or service, with the Company or any Related Entity.

(b)    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Restricted Stock hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

(d)    No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

(e)    Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).



--------------------------------------------------------------------------------

(f)    Interpretation. The Recipient accepts the Restricted Stock subject to all
of the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.

(g)    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h)    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 11621 Research Circle Alachua,
Florida 32615, or if the Company should move its principal office, to such
principal office, and, in the case of the Recipient, to the Recipient’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

(i)    Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(j)    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 18
day of September, 2017.

 

COMPANY: RTI SURGICAL, INC. By:  

/s/ Paul Montague

  Name:   Paul Montague   Title:   Vice President of Human Resources

 

Agreed and Accepted: RECIPIENT: By:  

/s/ Jonathon M. Singer

  Jonathon M. Singer



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

   Name:  

 

     Spouse:  

 

     Taxpayer I.D. No.:  

 

     Address:  

 

      

 

     Tax Year:  

 

 

2.    The property with respect to which the election is made is described as
follows:                      (                ) shares of the common stock
(“Common Shares”) of RTI Surgical, Inc. (the “Company”).

3.     The date on which the property was transferred is             , 20    .

4.     The property is subject to the following restrictions:

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Restricted Stock Agreement between me and the Company dated as
of             , 20    . This right lapses with regard to a portion of the
Common Shares based on my Continuous Service as an Employee, Consultant or
Director over time.

5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $        .

6.     The amount (if any) paid for such property is: [ZERO].

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.



--------------------------------------------------------------------------------

Dated:             , 20        

 

    Signature of Taxpayer The undersigned spouse of taxpayer joins in this
election. Dated:             , 20        

 

    Spouse of Taxpayer



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                                         , hereby sell,
assign and transfer unto                                         
(                ) shares of common stock of RTI Surgical, Inc. standing in my
name of the books of said corporation represented by Certificate No.
                     herewith and do hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between RTI Surgical, Inc. and the undersigned dated             ,
        .

Dated:             ,         

 

Signature:  

 

Print Name: Jonathon M. Singer

INSTRUCTIONS:

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the shares of common stock as set forth in the Restricted Stock Agreement,
without requiring additional signatures on the part of the Recipient.



--------------------------------------------------------------------------------

EXHIBIT C

CONSENT OF SPOUSE

I,                     , spouse of Jonathon M. Singer, have read and approve the
foregoing Restricted Stock Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of the shares of common stock of RTI Surgical, Inc.
as set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares of common stock issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state or country of our residence as of the date of the signing of the
foregoing Agreement.

Dated:             , 2017

 

 

Signature of Spouse

Print Name:

 

                                          



--------------------------------------------------------------------------------

SCHEDULE 1

RESTRICTED STOCK

 

Closing Price Per Share

   Shares of Restricted Stock  

$[            ]

     [                 ] 

Initials:

RTI SURGICAL INC.:             

RECIPIENT:                     



--------------------------------------------------------------------------------

EXHIBIT B

RTI SURGICAL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

FOR

JONATHON M. SINGER

1.    Grant of Option. RTI SURGICAL, INC., a Delaware corporation (the
“Company”) hereby grants, as of September 18, 2017 (“Date of Grant”), to
Jonathon M. Singer (the “Optionee”) an option (the “Option”) to purchase up to
306,900 shares of the Company’s common stock (the “Shares”), at an exercise
price per share equal to the closing price of the Company’s common stock on the
Nasdaq Stock Market on the Date of Grant, as set forth on Schedule 1 attached to
this Agreement (the “Exercise Price”). The Option shall be subject to the terms
and conditions set forth herein. The Option is being granted pursuant to the RTI
Surgical, Inc. 2015 Incentive Compensation Plan, as may be amended from time to
time (the “Plan”), which is incorporated herein for all purposes. The Option is
a Non-Qualified Stock Option and not an Incentive Stock Option. The Optionee
hereby acknowledges receipt of a copy of the Plan and agrees to be bound by all
of the terms and conditions hereof and thereof and all applicable laws and
regulations.

2.    Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3.    Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, in the Plan or in the Employment Agreement between the Company and
the Optionee, dated September 15, 2017, as thereafter amended from time to time
(the “Employment Agreement”), the Option is exercisable in installments as
provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a number of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) upon which
the Optionee shall be entitled to exercise the Option with respect to the number
of Shares granted as indicated beside the date, provided that the Continuous
Service of the Optionee continues through and on the applicable Vesting Date:

 

Number of Shares

  

Vesting Date

0    Any date prior to the first anniversary of the Grant Date. 102,300    The
first day following any 60 Day Period (as defined below) during the Exercise
Period on which the Average Stock Price per share is equal to or greater than
$7.00 (to be adjusted for any stock splits during the Exercise Period).



--------------------------------------------------------------------------------

102,300    The first day following any 60 Day Period during the Exercise Period
on which the Average Stock Price per share is equal to or greater than $8.00 (to
be adjusted for any stock splits during the Exercise Period). 102,300    The
first day following any 60 Day Period during the Exercise Period on which the
Average Stock Price per share is equal to or greater than $9.00 (to be adjusted
for any stock splits during the Exercise Period).

By way of example, if the Company’s stock price per share is at $5.00 throughout
all of calendar year 2018, but then increases to $9.50 on January 2, 2019 and is
at or above that same price for 60 days and such 60th day is March 3, 2019, all
225,000 shares of common stock subject to the Option shall vest on March 4,
2019.

For purposes of this Section 3: (I) “60 Day Period” means any period of 60
consecutive calendar days on which the Company’s common stock trades on the
Nasdaq Stock Market and (II) “Average Stock Price” is calculated by averaging
the closing price of the Company’s common stock for each trading day that occurs
during the 60 Day Period (for calendar days during the 60 Day Period that are
not trading days, the closing price on such days shall be deemed to be the
closing price on the most recent previous trading day) (e.g., the closing price
on a Saturday will be deemed to equal the closing price on Friday, the day
before).

Except as otherwise specifically provided herein or in the Employment Agreement,
there shall be no proportionate or partial vesting in the periods prior to each
Vesting Date, and all vesting shall occur only on the appropriate Vesting Date.
Upon the termination of the Optionee’s Continuous Service, any unvested portion
of the Option shall terminate and be null and void.

4.    Method of Exercise. The vested portion of this Option shall be exercisable
in whole or in part in accordance with the exercise schedule set forth in
Section 3 hereof by written notice which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised, and such other representations and agreements as to the holder’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan. Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price. This Option shall be deemed to be exercised after both
(a) receipt by the Company of such written notice accompanied by the Exercise
Price and (b) arrangements that are satisfactory to the Compensation Committee
of the Board of Directors of the Company (the “Committee”) in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable Federal
or state withholding requirements. No Shares shall be issued pursuant to the
Option unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange upon which the Shares then may be traded.



--------------------------------------------------------------------------------

5.    Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option; or (d) such other
consideration or in such other manner as may be determined by the Committee in
its absolute discretion.

6.    Termination of Option.

(a)    General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

(i)    three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause (as defined in the Employment Agreement ), (B) a Disability of the
Optionee as determined by a medical doctor satisfactory to the Committee,
(C) the death of the Optionee, (D) Optionee’s Retirement (as defined below) or
(E) by the Optionee without Good Reason before October 2, 2020 (as defined in
the Employment Agreement);

(ii)    immediately upon the termination of the Optionee’s Continuous Service
(A) by the Company or a Related Entity for Cause or (B) by the Optionee without
Good Reason before October 2, 2020;

(iii)    twelve months after the date on which the Optionee’s Continuous Service
is terminated by the Optionee on account of his or her Retirement (as defined
below);

(iv)    twelve months after the date on which the Optionee’s Continuous Service
is terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(v)    twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee;

(vi)    the tenth (10th) anniversary of the date as of which the Option is
granted.

For purposes of this Agreement, “Retirement” shall mean the date on which the
Optionee voluntarily terminates his or her Continuous Service with the Company
and its Related Entities on or after both (A) attaining age sixty (60) and (B)
completing at least five (5) years of Continuous Service with the Company and
its Related Entities.

(b)    Cancellation. To the extent not previously exercised, (i) the Option
shall terminate immediately in the event of (A) the liquidation or dissolution
of the Company, or (B) any reorganization, merger, consolidation or other form
of corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (“cancellation notice”)
cancel, effective upon the consummation of any transaction



--------------------------------------------------------------------------------

that constitutes a Change in Control, the Option (or portion thereof) that
remains unexercised on such date. The Committee shall give written notice of any
proposed transaction referred to in this Section 6(b) a reasonable period of
time prior to the closing date for such transaction (which notice may be given
either before or after approval of such transaction), in order that the Optionee
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).

7.    Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

8.    No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9.    Acceleration of Exercisability of Option.

(a)    Acceleration Upon Certain Terminations or Cancellations of Option. This
Option shall become immediately fully exercisable in the event that, prior to
the termination of the Option pursuant to Section 6 hereof, (i) the Option is
terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company exercises its
discretion to provide a cancellation notice with respect to the Option pursuant
to Section 6(b)(ii) hereof.

(b)    Acceleration Upon Change in Control. This Option shall become immediately
fully exercisable in the event that, prior to the termination of the Option
pursuant to Section 6 hereof, and during the Optionee’s Continuous Service,
there is a “Change in Control”, as defined in Section 9(b) of the Plan.

(c)    Exception to Acceleration Upon Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes for the Option, the vesting of the Option shall not be
accelerated as described in Section 9(b). For the purposes of this paragraph,
the Option shall be considered assumed or substituted for if following the
Change in Control the Option or substituted option confers the right to
purchase, for each Share subject to the Option immediately prior to the Change
in Control, on substantially the same vesting and other terms and conditions as
were applicable to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or



--------------------------------------------------------------------------------

property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company, or its parent or subsidiary, provide that the consideration
to be received upon the exercise or vesting of the Option will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in Fair Market Value to the per share consideration received by holders of
Shares in the transaction constituting a Change in Control. The determination of
such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.

10.    Clawback.

(a)    The Company may: (x) cause the cancellation of the Option, (y) require
reimbursement with respect to the Option, and (z) effect any other right of
recoupment of equity or other compensation provided under this Agreement or
otherwise in accordance with any Company policies generally applicable to the
Company’s officers and/or directors that currently exist or that may from time
to time be adopted or modified in the future by the Company to the extent
required to comply with applicable law (each, a “Clawback Policy”), provided
that the following conditions are satisfied: (1) there is an accounting
restatement of the Company’s financial statements or results; and (2) the
restatement results from a noncompliance by the Company with any requirements
under or related to the federal securities laws that is material, injurious to
the Company or was the result of actions with bad intent. In such an event, the
claw back will be in an amount of up to the total economic gain from any
stock-based grants within the five-year period preceding the restatement. By
accepting the Option, the Optionee agrees to be bound to any existing or future
Clawback Policy adopted by the Company, or any amendments that may from time to
time be made to the Clawback Policy in the future by the Company, as required to
comply with applicable laws or stock exchange requirements, and is further
agreeing that all of the Optionee’s equity awards may be unilaterally amended by
the Company, without the Optionee’s consent, to the extent that the Company in
its discretion determines to be necessary or appropriate to comply with any
Clawback Policy to the extent required to comply with applicable laws or stock
exchange requirements.

(b)    If the Optionee, without the consent of the Company, while employed by or
providing services to the Company or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise violates the Company’s Corporate Governance
Guidelines, Code of Conduct and Ethics, Code of Ethics for the Chief Executive
Officer and Senior Financial Officer or any other corporate governance materials
specified by the SEC or exchange on which common stock of the Company is listed,
then, if such violation is material and injurious to the Company, or was the
result of actions with bad intent, (i) any outstanding, vested or unvested,
earned or unearned portion of the Option may, at the Committee’s discretion, be
canceled and (ii) the Committee, in its discretion, may require the Optionee or
other person to whom any payment has been made or shares or other property have
been transferred in connection with the Option to forfeit and pay over to the
Company, on demand, all or any portion of the gain (whether or not taxable)
realized upon the exercise of the Option.



--------------------------------------------------------------------------------

11.    No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

12.    Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.

13.    Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

14.    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 11621 Research Circle, Alachua,
Florida 32615, or if the Company should move its principal office, to such
principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 18
day of September, 2017.

 

COMPANY: RTI SURGICAL, INC. By:  

/s/ Paul Montague

  Name:   Paul Montague   Title:   Vice President of Human Resources

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated: September 18, 2017       OPTIONEE:       By:  

/s/ Jonathon M. Singer

        Jonathon M. Singer



--------------------------------------------------------------------------------

SCHEDULE 1

EXERCISE PRICE

 

Closing Price Per Share

[                ]

Initials:

RTI SURGICAL INC.:                    

RECIPIENT:                    



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE

I, Jonathan M. Singer, in consideration of and subject to the performance by RTI
Surgical, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement dated as of [            ], 2017 (the
“Agreement”), which are further described on Schedule A attached hereto, do
hereby release and forever discharge as of the date hereof the Company and its
respective affiliates and all present, former and future managers, directors,
officers, employees, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”). The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder.
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

My employment or service with the Company and its affiliates terminated as
of                    ,                     , and I hereby resign from any
position as an officer, member of the board of managers or directors (as
applicable) or fiduciary of the Company or its affiliates (or reaffirm any such
resignation that may have already occurred). I understand that any payments or
benefits paid or granted to me under Section 7 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in Section 7 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. I understand and agree that
such payments and benefits are subject to Sections 9 and 10 of the Agreement,
which (as noted below) expressly survive my termination of employment and the
execution of this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the

 

1



--------------------------------------------------------------------------------

Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; the Fair
Labor Standards Act; or their state or local counterparts; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving: (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement; (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise; or (iii) my rights as an equity or
security holder in the Company or its affiliates.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 

2



--------------------------------------------------------------------------------

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

I agree that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

I hereby acknowledge that Sections 7 through 14, 18 through 21 and 23 of the
Agreement shall survive my execution of this General Release.

I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

3



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

             

    DATED:  

             

 

4



--------------------------------------------------------------------------------

Schedule A

Benefits

The Company shall provide me with the following, subject to the terms and
conditions set forth in the Agreement and the General Release (including,
without limitation, my continued compliance with Sections 8, 9, and 10 of the
Agreement):

1.    The Accrued Benefits (as defined in the Agreement), payable within sixty
(60) days following the Date of Termination.

2.    An amount equal to the Employee’s monthly Base Salary rate (but not as an
employee), paid monthly for a period of 12 months following such termination;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (as
defined in Section 23 of the Agreement), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

 

1